Exhibit 10.8

 

LRAD CORPORATION

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Participant:

 

Participant has been granted a Restricted Stock Unit of LRAD Corporation (the
“Company”), subject to the terms and conditions of this Restricted Stock Unit
Award Grant Notice (the “Grant Notice”), the LRAD Corporation Amended and
Restated 2015 Equity Incentive Plan (the “Plan”), and the Restricted Stock Unit
Agreement attached hereto as Exhibit A (the “Agreement”), as follows.

 

Date of Grant:

 

Number of RSUs Granted:

 

Vesting Schedule:

 

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. Participant has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, Agreement and
the Plan. Participant has been provided with a copy or electronic access to a
copy of the prospectus for the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Agreement. Capitalized terms not defined herein or in the Agreement shall
have the meanings ascribed to such terms in the Plan.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that the RSUs are granted under and
governed by the terms and conditions of the Plan, the Agreement and this Grant
Notice, including exhibits hereto and thereto, all of which are made a part of
this document.

 

PARTICIPANT

 

LRAD CORPORATION

By:

   

By:

 

Print Name:

   

Print

       

Title:

 

 

A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A


RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Grant Notice to which this Restricted Stock Unit Award Agreement
(this “Agreement”) is attached, the Company has granted to Participant the right
to receive the number of RSUs set forth in the Grant Notice.

 

ARTICLE I.
GENERAL

 

1.1     Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.

 

1.2     Incorporation of Terms of Plan. The RSU Award is subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

ARTICLE II.     
award of restricted stock units

 

2.1     Award of Restricted Stock Units.

 

(a)     Award. In consideration of Participant’s past and/or continued
employment with or service to the Company or any Subsidiary and for other good
and valuable consideration, the Company hereby grants to Participant the right
to receive the number of RSUs set forth in the Grant Notice, subject to all of
the terms and conditions set forth in this Agreement, the Grant Notice and the
Plan. Prior to actual issuance of any Shares, the RSUs and the RSU Award
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.

 

(b)     Vesting. The RSUs subject to the RSU Award shall vest in accordance with
the Vesting Schedule set forth in the Grant Notice. Unless and until the RSUs
have vested in accordance with the vesting schedule set forth in the Grant
Notice, Participant will have no right to any distribution with respect to such
RSUs. If a Participant ceases to be a Service Provider prior to the vesting of
all of the RSUs, any unvested RSUs will terminate automatically without any
further action by the Company and be forfeited without further notice and at no
cost to the Company.

 

(c)     Distribution of Shares.

 

(i)     Shares shall be distributed to Participant (or in the event of
Participant’s death, to his or her estate) with respect to such Participant’s
vested RSUs within thirty (30) days following the vesting date of the RSUs as
specified in the Vesting Schedule set forth in the Grant Notice, subject to the
terms and provisions of the Plan and this Agreement.

 

(ii)     All distributions shall be made by the Company in the form of whole
shares of Common Stock. In lieu of any fractional share of Common Stock, the
Company shall make a cash payment to Participant equal to the Fair Market Value
of such fractional share on the date the RSUs are settled pursuant to this
Section 2.1.

 

(iii)     Neither the time nor form of distribution of Common Stock with respect
to the RSUs may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code and the Treasury
Regulations thereunder.

 

A-2

--------------------------------------------------------------------------------

 

 

2.2     Tax Withholding. Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof):

 

(a)     The Company and its Subsidiaries have the authority to deduct or
withhold, or to require Participant to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the Employee’s portion of any FICA obligation) required
by Applicable Laws to be withheld with respect to any taxable event arising from
the vesting of the RSUs or the receipt of the Shares upon settlement of the
RSUs. The Company and its Subsidiaries may withhold, or may permit Participant
to satisfy, the tax withholding obligation in one or more of the forms permitted
by the Plan.

 

(b)     The Company shall not be obligated to deliver any certificate
representing Shares issuable with respect to the RSUs to Participant or his
legal representative unless and until Participant or his legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the grant of the RSUs, the distribution of the Shares
issuable with respect thereto, or any other taxable event related to the RSUs,
provided that no payment shall be delayed under this Section 2.2(b) if such
delay will result in the imposition of taxes or penalties under Section 409A of
the Code.

 

2.3     Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any Shares issuable upon the vesting of the RSUs prior to the
fulfillment of all of the following conditions: (a) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (b) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the U.S. Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its sole and absolute discretion, deem necessary and
advisable, (c) the obtaining of any approval or other clearance from any state
or federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable, (d) the lapse of any such
reasonable period of time following the date the RSUs vest as the Administrator
may from time to time establish for reasons of administrative convenience,
subject to Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder; and (e) the receipt by the Company of full payment
of any applicable withholding tax pursuant to Section 2.2 above. Recipients of
RSUs hereunder will comply with the Company’s procedures for tracking and
administration thereof, including with respect to the issuance and holding of
such RSUs.

 

2.4     Forfeiture and Claw-Back Provisions. Participant hereby agrees that the
Administrator may provide that the Award shall terminate and any unvested RSUs
shall be forfeited, if the Participant at any time prior to the vesting of the
Award engages in any activity which is inimical, contrary or harmful to the
interests of the Company, as determined by the Administrator, including, without
limitation, any violation of any written Company policy, or the Participant’s
employment is terminated for Cause. In addition, Participant hereby acknowledges
and agrees that the Award is subject to the provisions of Section 22 of the
Plan.

 

ARTICLE III.
other provisions

 

3.1     Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Laws, no member of the Administrator will be personally liable for any action,
determination or interpretation made with respect to the Plan, the Grant Notice
or this Agreement.

 

A-3

--------------------------------------------------------------------------------

 

 

3.2     RSU Award and Interests Not Transferable. This RSU Award and the rights
and privileges conferred hereby, including the RSUs awarded hereunder, shall not
be liable for the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

 

3.3     Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares issuable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) shall have been issued and recorded on the books and records of the
Company or its transfer agents or registrars, and delivered to Participant
(including through electronic delivery to a brokerage account). No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of such issuance, recordation and delivery, except as provided in
Section 8(c) of the Plan. After such issuance, recordation and delivery,
Participant shall have all the rights of a stockholder of the Company, including
with respect to the right to vote the Shares and the right to receive any cash
or share dividends or other distributions paid to or made with respect to the
Shares.

 

3.4     Adjustments. Participant acknowledges that the RSU Award, including the
vesting of the RSU Award and the number of Shares subject to the RSU Award, is
subject to adjustment in the discretion of the Administrator upon the occurrence
of certain events as provided in this Agreement and Section 15 of the Plan.

 

3.5     Not a Contract of Employment or other Service Relationship. Nothing in
this Agreement or in the Plan shall confer upon Participant any right to
continue to serve as an employee or other service provider of the Company or any
of its affiliates. Participant understands and agrees that this Award does not
alter the at-will nature of his or her employment relationship with the Company
and is not a promise of continued employment for the vesting period of the Award
or any portion of it.

 

3.6     Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are granted
and may be settled, only in such a manner as to conform to Applicable Laws. To
the extent permitted by Applicable Laws, the Plan, the Grant Notice and this
Agreement shall be deemed amended to the extent necessary to conform to
Applicable Laws.

 

3.7     Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall impair any
rights or obligations under this Agreement in any material way without the prior
written consent of Participant.

 

3.8     Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.8, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
(if to Participant) or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service

 

A-4

--------------------------------------------------------------------------------

 

 

3.9     Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and the Plan, this Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

3.10     Section 409A.

 

(a)     Notwithstanding any other provision of the Plan, this Agreement or the
Grant Notice, the Plan, this Agreement and the Grant Notice shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”). The Administrator may, in its discretion, adopt such amendments
to the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate to comply with the requirements of Section 409A.

 

(b)     This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the Shares
issuable pursuant to the RSUs hereunder shall be distributed to Participant no
later than the later of: (i) the fifteenth (15th) day of the third month
following Participant’s first taxable year in which such RSUs are no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth (15th) day
of the third month following first taxable year of the Company in which such
RSUs are no longer subject to substantial risk of forfeiture, as determined in
accordance with Section 409A and any Treasury Regulations and other guidance
issued thereunder.

 

(c)     For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment
that Participant may be eligible to receive under this Agreement shall be
treated as a separate and distinct payment.

 

3.11     Tax Representations. Participant has reviewed with Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

 

3.12     Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

3.13     Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

 

3.14     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the RSUs, the Plan and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by Applicable Laws, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

A-5

--------------------------------------------------------------------------------

 

 

3.15     Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

3.16     Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Shares as a general unsecured
creditor.

 

3.17     Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Laws, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

3.18     Paperless Administration. By accepting this Award, Participant hereby
agrees to receive documentation related to the Award by electronic delivery,
such as a system using an internet website or interactive voice response,
maintained by the Company or a third party designated by the Company.

 

A-6